     Case 1:21-mc-00194-KPF Document 37 Filed 05/25/21 Page 1 of 5




                                              May 25, 2021

Via ECF
Hon. Katherine Polk Failla, U.S.D.J.
United States District Court, S.D.N.Y.
40 Foley Square, Room 2103
New York, NY 10007


       Re:     Breaking Media, Inc. (“ATL”) v. Jowers, No. 1:21-mc-00194-KPF
               Reply in Further Support of Application for Attorneys’ Fees

Dear Judge Failla,

       Pursuant to Your Honor’s order (Dkt. 36), we write in further support of ATL’s
application for reasonable attorneys’ fees incurred making its motion to quash the
Subpoena served on ATL by Respondent and his counsel, Robert Tauler.

        ATL Counsel’s Time Was Reasonably Spent. Mr. Tauler contends in his
opposing declaration that he spent far less time issuing and litigating the Subpoena and
30(b)(6) deposition demand than our firm did in defending against it and moving to
quash. See Dkt. 34-1 (“Tauler Fees Decl.”), at ¶12. No doubt, Mr. Tauler gave the entire
matter less time and less thought than we did. It requires little effort to fire off two sets
of shotgun discovery demands with 25 deposition topics and 20 document requests. See
Korzenik Decl. Ex. A (Dkt. 15-1), at 8-9, 15-17. In short, it takes little time to make a
mess, but far more time to clean it up. See ATL Memorandum in Support (“Fees Mem.”)
(Dkt. 31), at 5.

        We had to file an initial emergency motion to quash; prepare an amended motion;
then draft a reply and a supplemental submission regarding a related ruling on similar
third-party discovery in Respondent and Mr. Tauler’s Texas case. Apart from the
investigation we had to conduct to analyze and intercept Mr. Tauler’s lengthy discovery
demands, we had four filings to make. For his part, Mr. Tauler made only one filing. 1
Facing demands not just for documents, but also for a deposition, we could not simply
serve an objection as Rule 45 would otherwise allow. We had the burden to move to
quash. Given that Mr. Tauler imposed on ATL a subpoena and Rule 30(b)(6) demand
that “should never have issued” (see Order at *8) – and that Mr. Tauler chose the


1
  Mr. Tauler’s suggestion in his memorandum opposing fees (“Fees Opp.”) (Dkt. 34) that
he withdrew a portion of his Subpoena has no support in the record. Compare id. at 9,
with Breaking Media, Inc. v. Jowers, No. 21-mc-194-KPF, 2021 WL 1299108 (“Order”),
at *2, 7-8 (S.D.N.Y. Apr. 7, 2021) (Failla, J.).

                                              1
     Case 1:21-mc-00194-KPF Document 37 Filed 05/25/21 Page 2 of 5




burdensome procedural framework in which this unfolded – he should bear the cost of
that needless expense.

        Due to the time constraints that Respondent imposed on us, we relied on a portion
of legal analysis from another federal reporter’s privilege motion that our firm had filed. 2
We had no time to do otherwise. But, significantly, summarizing the reporter’s privilege
occupied relatively little of our time in responding to Jowers’ demands. Rather, the
majority of the work consisted in our examining all the demands, determining with our
client what documents might exist and what was at stake, figuring out where the privilege
could be properly invoked, and then preparing a motion that addressed those facts. See
Korzenik Fees Decl. Ex. A (Dkt. 30-1).

       Notably, a fees application that Mr. Tauler made to this Court last year
completely contradicts his protests over the fees that he and Respondent forced ATL to
incur. See Polaris Images Corp. v. Enttech Media Group LLC, No. 19-cv-08208-KPF
(S.D.N.Y.) (Failla, J.) (“Enttech”), Dkts. 24-27 (Mar. 4, 2020). In that application, Mr.
Tauler sought more than $32,000 for nearly 76 hours his firm spent preparing two
motions to dismiss that he never had to file. See Enttech, Dkt. 25, at 8-9; Dkt. 26, at 39-
44. The rates he sought included his own at $575 per hour – negotiated “for this matter”
– and an associate’s rate at $425 per hour. Enttech, Dkt. 26, at 2-3 ¶6. The work for
which Mr. Tauler sought compensation included seven hours to draft a pre-motion letter
and conduct related research, and 27 hours to draft the fee application itself. See Enttech,
Dkt. 26, at 41 (entry dated 1/23/2020), 42-44 (entries dated 2/7/2020 through 2/12/2020).

        This “substantial” time was reasonable, Mr. Tauler contended, to defeat papers he
characterized as “slapdash” and filed “without proper investigation.” See Enttech, Dkts.
27, at 3; 25, at 14. Mr. Tauler also emphasized the same 12 legal factors that ATL has in
its application. Compare Enttech, Dkt. 25, at 17-18, with Fees Mem. at 4.

        The Court did not reach the reasonableness of Mr. Tauler’s rates and time spent
because it held his client was not a “prevailing party” as was required to obtain the award
he sought. See Enttech, 2020 WL 2904865, at *1 (S.D.N.Y. June 3, 2020). Nonetheless,
his 2020 case exemplifies the time that is reasonably required to analyze “slapdash”
papers and frame for the Court the grounds for their rejection. The Court should not
credit Mr. Tauler’s belittling ATL’s fees application, when – just like he represented his
firm was required to do last year – ATL’s counsel bore the burden of focusing the facts
and legal issues for the Court’s consideration.

        Fees Awarded Should Reflect the Reasonable Value of Counsel’s Time Based
on Quantum Meruit. When Mr. Korzenik was first contacted by ATL to manage this
matter, he spoke with John Lerner, Breaking Media’s CEO. While we had represented
ATL in the past, we did not set or agree upon a set rate. Given the urgency of evaluating
and responding to Mr. Tauler’s Subpoena, Mr. Korzenik and Mr. Lerner did not discuss


2
 We cited that case in our fees application. See Fees Mem. at 5, citing Balwani v.
Parloff, et al., No. 19-mc-00507 (ALC), Dkt. No. 16 (S.D.N.Y. Dec. 6, 2019) (pending).

                                             2
     Case 1:21-mc-00194-KPF Document 37 Filed 05/25/21 Page 3 of 5




the rate at which work would be done. Thus, the evaluation of the reasonable rate would
appropriately be done on a quantum meruit basis. See Fees Mem. at 4-5 (discussing
factors in determining presumptively reasonable fee). Publishing clients have been under
financial pressure during the pandemic; and we often have accommodated them on fees
and rates out of concern for the burden they were facing. For this matter, we simply
turned to the work we needed to do within the time constraints imposed on us.

        In his Enttech application for fees last year, Mr. Tauler proposed an hourly rate
for himself of $575, and $425 for his associate. See Enttech, Dkt. 26, at 2-3 ¶6. Those
far exceed the values that he would propose for our time, and they even exceed the rates
we have asked the Court to adopt ($550/hour for Mr. Korzenik; $425/hour for Mr.
Keegan; and $400/hour for Mr. Press). Our time should be valued at the full amounts we
have sought, particularly when our firm’s experience in this area is decisively more
extensive than Mr. Tauler’s. Mr. Korzenik’s initial declaration sets forth his experience
representing news organizations in reporter’s privilege and related matters as well as his
experience teaching media law for over 20 years. Compare Tauler Fees Decl. ¶12, with
Korzenik Fees Decl. (Dkt. 30), at ¶¶14-18. 3

        Mr. Korzenik spoke with Mr. Tauler concerning the rates we would accept to
avoid motion practice on the amount of fees due. He asked for our time charges. All the
time charges were not yet in our billing system, but Mr. Korzenik sent him the time
descriptions we had. We also offered a reduced rate of $425/hour and a further discount
of 10% if we could avoid having to litigate our fee application. He declined that offer as
well, and tried to wrap that discussion into the same Texas conspiracy theory that had
fueled his last-minute subpoena to ATL and another to the Texas court admissions
committee seeking the same kinds of materials. See Korzenik Fees Decl. ¶¶8-9.

        In the course of his exchange with Mr. Korzenik, Mr. Tauler claimed, without the
slightest basis in fact, that we were really acting for his adversary in Respondent’s Texas
case – and not for our client ATL.

         Mr. Tauler’s Emails Speak for Themselves. Mr. Tauler accuses ATL’s counsel
of waging an “insidious” campaign to smear him in our fees application. See Fees Opp.
at 14. Yet as we have noted, his emails – which Mr. Tauler amplified in the wake of our
fees filing – speak for themselves. See Korzenik Fees Decl. at ¶¶9-10 & Ex. B. Not only
does Mr. Tauler still harbor his baseless theory that ATL operates as an arm of
Respondent’s Texas adversary; but Mr. Tauler’s emails also display the retaliatory
harassment to which he has subjected ATL and more recently, its counsel:



3
  The court in Sands v. Bauer Media Group USA, LLC did not “reject[ ]” our rates in that
case as “too high” (Fees Opp. 4, 9). It accepted them in its fee award. See Dkt. 34-2, at
33. Further, those rates had been set “by agreement” with that client at the case outset in
2017. See Fees Opp. 9, citing Dkt. 34-2, at 28. Our rates have only modestly increased
since then. They remain well below what other attorneys with comparable experience in
this district receive for similar work. See Fees Mem. at 6.

                                             3
     Case 1:21-mc-00194-KPF Document 37 Filed 05/25/21 Page 4 of 5




       To ATL, Feb. 10: “Thought I would reach out on [sic] last time before I
       blow up your spot . . . . I don’t want to be tagging your social media
       accounts and embarrassing you (as much as it would be great to give you a
       taste of your own medicine), so I encourage you to have a lawyer call me
       so we can set this up.”

       To counsel, Apr. 15: “Thanks for your email - I thought you should know
       Mr. Kinney has apparently become unhinged in the past 24 hours - filing
       various briefs implicating you in Texas and making improper threats of
       violence. His conduct really hurts the viability of what we have been
       discussing and really concerns me about his mental health. . . .”

       To counsel, Apr. 30, following ATL’s fees application: “Trust me, listening
       to Robert Kinney was a very, very bad idea gentlemen. You are not
       advancing your client’s interests by making ad hominem attacks on
       opposing counsel in a public filing. . . . You are such a little pussycat on
       the phone David, I can’t believe you went rogue! . . . You will regret
       what you have done, I can promise you that.”

       To counsel, Apr. 30: “Are either of you (Terence and Zach) willing to sign
       a declaration that these rates and hours are not accurate? . . . If you tell me
       the truth, I will leave you out of my motion. If not, I will be going against
       you as well. Just remember, I never went after you personally -- you
       started it and made the mistake of participating in a fraud on the court.”

       To counsel, May 2: “Hey Terence, nice hair. It took you thirty minutes to
       read the Court’s order according to you and I am beginning to see why.
       You seem a little, um, slow.

       “But the 2.8 hours you said you spent reviewing the ‘supplemental
       motion’ . . . is even more fraudulent than your hair. You are going down
       with the ship my friend. One of the downsides of being a partner.”

       To counsel, May 2: “David, can you do me a personal favor and tell me
       what the heck are you talking about in this Twitter post from 2017? I
       wanted to ask your seven twitter followers but they all appear to be bots.”

       To counsel, May 2: “Honestly, why did you start a Twitter in the first
       place? . . . You would be better off shouting down a well. No one cares
       about you David; please take down your Twitter and save yourself future
       embarrassment.”

Mr. Tauler and his client never offered to pay ATL’s fees and walk away, as they now
suggest. Compare Fees Opp. at 3, with Fees Mem. at 2. Instead, they repeatedly
attempted to entangle ATL in their Texas litigation, while Mr. Tauler threatened to sue
ATL personally and leveled a series of gratuitous taunts.




                                              4
     Case 1:21-mc-00194-KPF Document 37 Filed 05/25/21 Page 5 of 5




       We had no choice but to prepare and file the present application. We did not
respond to Mr. Tauler’s rounds of emails. We chose not to indulge them. That would
only have cost our client further.

        Mr. Tauler Has Been Warned About His Conduct Before. Lastly, Mr. Tauler
mischaracterizes the time ATL and its counsel spent on March 8 as “irrelevant” to the
motion to quash (see Fees Opp. at 12). Yet that was when the magistrate judge in
Respondent’s Texas litigation publicly took Mr. Tauler to task for his “combative
filings,” and warned him “that any further abuses of process . . . , any violation of rules,
or any other misconduct will result in sanctions in addition to those that are already under
consideration for past actions.” Dkt. 19-1, at 4.

        Needless to say, ATL and its counsel had been monitoring the Texas litigation,
and they promptly brought the March 8 ruling to this Court’s attention in a supplemental
filing (Dkt. 19). The Texas ruling was not the first such judicial warning Mr. Tauler has
received. In 2019, a court in the Southern District of California directed Mr. Tauler to
review and comply with the district’s local rule on professionalism, after expressing how
“unamused” it was with his participation in an “insult arms race” with his adversary. See
In re Outlaw Lab., LP Litig., No. 18-cv-1882-GPC-BGS, 2019 WL 3858900, at *6 n.9
(S.D. Cal. Aug. 15, 2019).

       We therefore request that the Court grant legal fees to ATL in the amount of
$38,187.50, along with $106.17 in related costs and expenses, said fees, costs, and
expenses to be paid jointly and severally by Respondent Evan P. Jowers and his counsel,
Robert Tauler, Esq. of Tauler Smith LLP, within 30 days of the Court’s order.

                                              Respectfully,

                                              /s/David S. Korzenik
                                              David S. Korzenik

                                              /s/Terence P. Keegan
                                              Terence P. Keegan

cc: Counsel of record via ECF




                                             5
